  

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

CONVERTIBLE PROMISSORY NOTE

 

$___________ August ___, 2013

 

FOR VALUE RECEIVED, All Digital Holdings, Inc., a Nevada corporation
(“AllDigital”) promises to pay to _______________________ (“Holder”), or its
registered assigns, in lawful money of the United States of America the
principal sum of ________________________ ($_________), or such lesser amount as
shall equal the outstanding principal amount hereof, together with accrued but
unpaid interest. Interest shall accrue on the outstanding principal amount of
the Note at the rate of 9% per annum beginning on December 1, 2013. Prior to
December 1, 2013, no interest shall accrue. All unpaid principal, together with
any then unpaid and accrued interest and other amounts payable hereunder, shall
be due and payable on the earlier of (i) August 1, 2014 (the “Maturity Date”),
or (ii) when, upon or after the occurrence of an Event of Default (as defined
below), such amounts are declared due and payable by Holder or made
automatically due and payable in accordance with the terms hereof. This Note is
issued pursuant to the Stock Purchase Agreement (Backstop Pre-Funding), dated as
of August __, 2013 (as amended, modified or supplemented, the “Purchase
Agreement”) among All Digital, Broadcast and Holder.

 

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

 

1. Definitions. As used in this Note, the following capitalized terms have the
following meanings:

 

(a) “All Digital Common Stock” means common stock, $.001 par value, of
AllDigital.

 

(b) “All Digital Per Share Purchase Price” means the lesser of (i) the lowest
price per share of AllDigital Common Stock sold in an offering of capital stock
for cash by AllDigital that closes, or in which firm commitments are received,
after the date hereof and prior to the Merger Termination Date, or (ii) the
quotient of (A) $6,750,000, divided by (B) the number of shares of AllDigital
Common Stock issued and outstanding on the Merger Termination Date (assuming the
exercise or conversion of all options or warrants to purchase, and all
instruments convertible into, AllDigital Common Stock, other than commitments
under this Note and agreements on substantially similar terms).

 

(c) “Broadcast” means Broadcast International, Inc., a Utah corporation.

 

(d) “Broadcast Common Stock” means common stock of Broadcast.

 

 

 

 

(e) “Broadcast Per Share Purchase Price” means the lesser of (i) the lowest
price per share of Broadcast Common Stock sold in an offering of capital stock
for cash by Broadcast that closes, or in which firm commitments are received, on
or about the Merger Closing Date, and (ii) the quotient of (A) $15,000,000,
divided by (B) the number of shares of Broadcast Common Stock issued and
outstanding immediately following the Merger Closing (assuming the exercise or
conversion of all options or warrants to purchase, and all instruments
convertible into, Broadcast Common Stock, other than commitments under Backstop
Agreements, this Note and agreements on substantially similar terms).

 

(f) “Event of Default” has the meaning given in Section 4 hereof.

 

(g) “Merger” means the merger of AllDigital and Alta Acquisition Corporation
(“Sub”) contemplated by the Merger Agreement.

 

(h) “Merger Agreement” means Agreement and Plan of Merger and Reorganization,
dated January 6, 2013, as amended, by and among Broadcast, Sub and AllDigital.

 

(i) “Merger Closing” means the consummation of the Merger.

 

(j) “Merger Closing Date” means the date of the Merger Closing.

 

(k) “Merger Termination Date” shall mean the earlier to occur of (i) the
termination of the Merger Agreement, and (ii) if the Merger Closing has not
occurred as of such date, November 30, 2013.

 

(l) “Obligations” shall mean and include all loans, advances, debts, liabilities
and obligations, howsoever arising, owed by AllDigital to Holder pursuant to the
terms of this Note or the Purchase Agreement, including, all interest, fees,
charges, expenses, attorneys’ fees and costs and accountants’ fees and costs
chargeable to and payable by AllDigital hereunder and thereunder.

 

(m) “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(n) “Seventy-five Percent (75%) Majority in Interest” shall mean seventy-five
percent (75%) or more of the aggregate outstanding principal amount of notes
issued pursuant to the Purchase Agreement or other agreements with substantially
similar terms to the Purchase Agreement.

 

(o) “Transaction Documents” shall mean this Note and the Purchase Agreement.

 

2. Interest. Accrued interest on this Note shall be payable at maturity of the
principal amount hereunder.

 

3. Prepayment. This Note may be prepaid at any time without penalty.

 

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note and the other Transaction Documents:

 

(a) Failure to Pay. AllDigital shall fail to pay (i) when due any principal or
interest payment on the due date hereunder or (ii) any other payment required
under the terms of this Note or any other Transaction Document on the date due
and such payment shall not have been made within ten days of AllDigital’s
receipt of Holder’s written notice to AllDigital of such failure to pay; or

 

(b) Breaches of Covenants. AllDigital shall fail to observe or perform any other
covenant, obligation, condition or agreement contained in this Note or the other
Transaction Documents (other than those specified in Sections 4(a)) and (i) such
failure shall continue for 15 days after AllDigital receives notice thereof from
Holder, or (ii) if such failure is not curable within such 15-day period, but is
reasonably capable of cure within 30 days, either (A) such failure shall
continue for 30 days or (B) AllDigital shall not have commenced a cure in a
manner reasonably satisfactory to Holder within the initial 15-day period; or

 

N-1

 

 

(c) Voluntary Bankruptcy or Insolvency Proceedings. AllDigital shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its creditors, (iv)
be dissolved or liquidated, (v) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (vi) take any action for the purpose of
effecting any of the foregoing; or

 

(d) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of AllDigital or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to AllDigital or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement.

 

5. Rights of Holder upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default described in Sections 4(d)) and at
any time thereafter during the continuance of such Event of Default, Holder may,
with the consent of holders of Seventy-five Percent (75%) Majority in Interest,
by written notice to AllDigital, declare all outstanding Obligations payable by
AllDigital hereunder to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding. Upon the occurrence or existence of
any Event of Default described in Sections 4(d), immediately and without notice,
all outstanding Obligations payable by AllDigital hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein or in the other Transaction Documents to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, Holder may exercise any other right, power or
remedy granted to it by the Transaction Documents or otherwise permitted to it
by law, either by suit in equity or by action at law, or both.

 

6. Conversion.

 

(a) Automatic Conversion to AllDigital Common Stock. In the event that the
Merger Termination Date occurs prior to the Merger Closing Date, then the
outstanding principal amount of and all accrued interest under this Note shall
automatically convert into that number of shares of the AllDigital Common Stock
as is determined by dividing such principal amount, plus accrued interest, by
the AllDigital Per Share Purchase Price. Holder also agrees to deliver the
original of this Note (or a notice to the effect that the original Note has been
lost, stolen or destroyed and an agreement acceptable to AllDigital whereby the
holder agrees to indemnify AllDigital from any loss incurred by it in connection
with this Note) promptly following receipt of notification of occurrence of the
Merger Termination Date; provided, however, that upon the Merger Termination
Date, this Note shall be deemed converted and of no further force and effect,
whether or not it is delivered for cancellation as set forth in this sentence.

 

N-2

 

 

(b) Automatic Conversion to Broadcast Common Stock. In the event that the Merger
Closing Date occurs by November 30, 2013, then AllDigital shall be a
wholly-owned subsidiary of Broadcast and the outstanding principal amount of and
all accrued interest under this Note shall automatically convert into that
number of shares of the Broadcast Common Stock as is determined by dividing such
principal amount, plus accrued interest, by the Broadcast Per Share Purchase
Price. Holder also agrees to deliver the original of this Note (or a notice to
the effect that the original Note has been lost, stolen or destroyed and an
agreement acceptable to AllDigital and Broadcast whereby the holder agrees to
indemnify AllDigital and Broadcast from any loss incurred by it in connection
with this Note) promptly following receipt of notification of occurrence of the
Merger Closing Date; provided, however, that upon the Merger Closing Date, this
Note shall be deemed converted and of no further force and effect, whether or
not it is delivered for cancellation as set forth in this sentence.

 

(c) Fractional Shares; Interest; Effect of Conversion. No fractional shares
shall be issued upon conversion of this Note. In lieu of AllDigital or Broadcast
issuing any fractional shares to Holder upon the conversion of this Note,
AllDigital or Broadcast, as applicable, shall pay to Holder an amount equal to
the product obtained by multiplying the conversion price by the fraction of a
share not issued pursuant to the previous sentence. Upon conversion of this Note
in full and the payment of any amounts specified in this Section 7(c), each of
AllDigital and Broadcast shall be forever released from all its obligations and
liabilities under this Note.

 

7. Successors and Assigns. Subject to the restrictions on transfer described in
Sections 9 and 10 below, the rights and obligations of AllDigital, Broadcast and
Holder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

8. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of AllDigital and the holders of a
Seventy-five Percent (75%) Majority in Interest.



9. Transfer of this Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which such Note may be converted, Holder will give written notice to AllDigital
prior thereto, describing briefly the manner thereof, together with a written
opinion of Holder’s counsel, or other evidence if reasonably satisfactory to
AllDigital, to the effect that such offer, sale or other distribution may be
effected without registration or qualification under the Securities Act. Upon
receiving such written notice and reasonably satisfactory opinion, if so
requested, or other evidence, AllDigital, as promptly as practicable, shall
notify Holder that Holder may sell or otherwise dispose of this Note or such
securities, all in accordance with the terms of the notice delivered to
AllDigital. If a determination has been made pursuant to this Section 9 that the
opinion of counsel for Holder, or other evidence, is not reasonably satisfactory
to AllDigital, AllDigital shall so notify Holder promptly after such
determination has been made. Each Note thus transferred and each certificate
representing the securities thus transferred shall bear a legend as to the
applicable restrictions on transferability in order to ensure compliance with
the Securities Act, unless in the opinion of counsel for AllDigital such legend
is not required in order to ensure compliance with the Securities Act.
AllDigital or Broadcast, as applicable, may issue stop transfer instructions to
its transfer agent in connection with such restrictions. Subject to the
foregoing, transfers of this Note shall be registered upon registration books
maintained for such purpose by or on behalf of AllDigital. Prior to presentation
of this Note for registration of transfer, AllDigital shall treat the registered
holder hereof as the owner and holder of this Note for the purpose of receiving
all payments of principal and interest hereon and for all other purposes
whatsoever, whether or not this Note shall be overdue and AllDigital shall not
be affected by notice to the contrary.

 

10. Assignment by AllDigital or Broadcast. Neither this Note nor any of the
rights, interests or obligations hereunder may be assigned, other than by
operation of law, in whole or in part, by AllDigital or Broadcast without the
prior written consent of the holders of a Seventy-five Percent (75%) Majority in
Interest or by Holder without the prior written consent of AllDigital.

 

N-3

 

 

11. Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Purchase Agreement, or at such other address or facsimile
number as the respective party shall have furnished to the other parties to the
Purchase Agreement. All such notices and communications will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.

 

12. Payment. Payment shall be made in lawful tender of the United States.

 

13. Default Rate; Usury. During any period in which an Event of Default has
occurred and is continuing, AllDigital shall pay interest on the unpaid
principal balance hereof at a rate per annum equal to the rate otherwise
applicable hereunder plus five percent (5%). In the event any interest is paid
on this Note which is deemed to be in excess of the then legal maximum rate,
then that portion of the interest payment representing an amount in excess of
the then legal maximum rate shall be deemed a payment of principal and applied
against the principal of this Note.

 

14. Waivers. AllDigital hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.

 

15. Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California or of any other state.

 

[intentionally left blank; signature page follows]

 

N-4

 

 

In witness whereof, AllDigital has caused this Convertible Promissory Note to be
issued as of the date first written above, Broadcast has agreed to the terms of
this Note and the Holder has accepted the Note and agreed to the terms thereof.



 



“AllDigital”   “Broadcast”       ALLDIGITAL HOLDINGS, INC.,   BROADCAST
INTERNATIONAL, INC. a Nevada corporation   a Utah corporation           By:    
By:             Its:     Its:             “Holder”                       Print
Name of Holder                       Authorized Signature of Holder      

 

N-5

 

 